Per Curiam.

The statute which authorizes the Attorney General to enter a rule requiring the defendants to plead to the information within twenty days after service of a copy, ■ Comp. L. § 5306, is enacted altogether for his benefit, and to enable him to expedite the proceedings. The defendant is under no necessity of waiting for notice of any such rule, but may plead at once on being served with summons. If the Attorney General anticipates that he may not do so, he can enter this rule; in which case, if the rule is duly served, the defendant must plead within the twenty days or suffer default.
Motion denied.